Moore. J.
There is nothing in the record that indicates that the revenue stamp was placed upon the bond contrary to the acts of Congress. The stamp was on the bond at the time it was put in evidence. When or how it was placed there, does not appear. The objection defendant made to it was not that it was placed there contrary to the provisions ■of the revenue laws in such cases made and provided, but because it was done without the knowledge, consent or authority of defendant. It may be true that the stamp was placed on the bond without the knowledge, consent or authority of .defendant, and yet done under authority of the Revenue act; and without proof to the contrary, the court will presume it was properly and legally placed on the bond. No proof of that kind was'offered. All the defendant-offered t© prove was that the bond was not stamped at the time of its execution, but since that time the bond had a stamp placed on it without the knowledge, consent or authority of the defendant. The plaintiff objected to the introduction of the evidence, and the court properly sustained the objection.
As to the second bill of exception, this court cannot determine whether the circuit court ruled properly or not. The bill does not indicate what the message was upon which was based the plaintiff’s reply. There may be cases proper for the admission of evidence to messages where the reply would be material to the proper adjudication of the issue, but this bill of exceptions does not indicate enough to enable us to determine that point here.
The court erred, as appears from the last bill of exceptions, in refusing to permit the defendant to attempt to rebut with his own testimony the plaintiff’s, after having permitted the plaintiff to testify that “he told the defendant that the horse, which constituted a part of the consideration of said note, was an original.” There can be no doubt, as the statute *32now permits parties to testify in tbeir own cases, that where either party testifies to a fact, the other has the same right. The law is intended to protect equality of rights. The question of unsoundness was a question of fact for the jury and not a question of law to be determined by the court. Thornton vs. Thomas et al., 4 Gratt., 121.
The judgment should be reversed with costs to the appellant here, and the cause remanded to the circuit court for further proceedings.
The other Judges concurred.
Judgment reversed.